DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/13/2020.  Claims 1-21 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7, 9, 12-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2017/0032722).
Regarding claim 1, Wang teaches: A method of detecting a pixel defect for detecting a defect of a pixel ([0010]… “detecting and repairing a defective pixel”) that includes a first transistor (transistor M4 in Fig. 4) including a gate terminal configured to receive a scan signal (scan line Si in Fig. 2), a first terminal connected to a data line (data line Dm in Fig. 2), and a second terminal connected to a first node (node between transistors M1 and M6 in Fig. 2); a transistor M1 in Fig. 2) including a gate terminal connected to a second node (first node N1 in Fig. 2), a first terminal connected to the first node (node between transistors M1 and M6 in Fig. 2), and a second terminal connected to a third node (node between transistors M1 and M7 in Fig. 2); a third transistor (transistor M2 in Fig. 2) including a gate terminal configured to receive the scan signal (scan line Si in Fig. 2), a first terminal connected to the third node (node between transistors M1 and M7 in Fig. 2), and a second terminal connected to the second node (first node N1 in Fig. 2); a fourth transistor (transistor M3 in Fig. 2) including a gate terminal configured to receive an initialization control signal (scan line Si-1 in Fig. 2), a first terminal connected to the second node (first node N1 in Fig. 2), and a second terminal configured to receive an initialization voltage (initialization power source Vint in Fig. 2); and a storage capacitor (storage capacitor Cst in Fig. 2) including a first terminal configured to receive a first power voltage (first power source ELVDD in Fig. 2) and a second terminal connected to the second node (first node N1 in Fig. 2), the method comprising: 
turning on the first through fourth transistors by changing the scan signal and the initialization control signal to have a turn-on voltage level in an inspection period (see Fig. 2; [0011]… “a scan driver configured to sequentially supply scan signals to the scan lines and light emission control signals to the light emission control lines during an inspection period; a data driver configured to supply inspection data signals to the data lines in synchronization with the scan signals during the inspection period; a first power source supply configured to supply a first voltage as the first power source during the inspection period and to supply a second voltage as the first power source during an other suitable period, the second voltage being higher than the first voltage; and one or more pads connected to at least one of the data lines”; );
see Fig. 2; [0050]… “the probe, which is connected to an inspection device, may sense a current of the data lines D1 to Dm and supply an inspection data signal to the data lines D1 to Dm during the inspection period”).
Wang does not explicitly teach: determining that a threshold voltage of the second transistor is within a normal range when the inspecting current is within a reference range; and determining that the threshold voltage of the second transistor is out of the normal range when the inspecting current is out of the reference range.
However, Wang teaches “The pad unit 170 includes one or more pads 172 connected to at least one of the data lines D1 to Dm. For example, the pad unit 170 may include m pads 172 respectively connected to the data lines D1 to Dm. The pads 172 detect a defect, line by line, (e.g., detect a line with a defective pixel) according to an amount of current flowing to the data lines D1 to Dm during the inspection period” ([0048]). Wang further teaches “When the fourth transistor M4 is turned on, a data signal from the data line Dm is supplied to the first electrode of the first transistor M1. Here, because the first node N1 has been initialized by the voltage of the initialization power Vint, the first transistor M1 is turned on. When the first transistor M1 is turned on, a voltage obtained by subtracting an absolute value threshold voltage of the first transistor M1 from the voltage of the data signal is supplied to the first node N1. Here, the storage capacitor Cst stores the data signal and a voltage corresponding to a threshold voltage of the first transistor M1…in response to the voltage of the first node N1, the first transistor M1 [0075]-[0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to determine that a threshold voltage of the second transistor is within a normal range when the inspecting current is within a reference range; and to determine that the threshold voltage of the second transistor is out of the normal range when the inspecting current is out of the reference range. By doing so, the inspection period of may be shortened, increasing production yield of large high resolution panels ([0090]).

Regarding claim 2, Wang teaches the invention of claim 1 as discussed above. Wang further teaches: wherein a data signal that is applied to the data line in the inspection period has a positive voltage level (Fig. 3; [0083]… “The data driver 120 supplies an inspection data signal in synchronization with the scan signal”).

Regarding claim 4, Wang teaches the invention of claim 1 as discussed above. Wang further teaches: wherein a first power voltage has a positive voltage level in the inspection period (see the first power source ELVDD in Fig. 3).

Regarding claim 7, Wang teaches the invention of claim 1 as discussed above. Wang further teaches: wherein the pixel further includes a fifth transistor (transistor M6 in Fig. 2) including a gate terminal configured to receive an emission control signal (emission control line Ei in Fig. 2), a first terminal configured to receive the first power voltage (first power source ELVDD in Fig. 2), and a second terminal connected to the first node (node between transistors M1 and M6 in Fig. 2), a sixth transistor (transistor M7 in Fig. 2) including a gate terminal configured to receive the emission control signal (emission control line Ei in Fig. 2), a first terminal connected to the third node (node between transistors M1 and M7 in Fig. 2), and a second terminal connected to a fourth node (node between transistors M7 and OLED in Fig. 2), and an organic light-emitting diode (OLED in Fig. 2) including an anode connected to the fourth node (node between transistors M7 and OLED in Fig. 2) and a cathode configured to receive a second power voltage (second power source ELVSS in Fig. 2).

Regarding claim 9, Wang teaches the invention of claim 7 as discussed above. Wang further teaches: turning off the fifth and sixth transistors by maintaining the emission control signal to have a turn-off voltage level in the inspection period ([0064]-[0065]… “The sixth transistor M6 is connected between the first power source ELVDD and the first electrode of the first transistor M1. A gate electrode of the sixth transistor M6 is connected to the i-th light emission control line Ei. The sixth transistor M6 is turned off when a light emission control signal is supplied to the i-th light emission control line Ei, and is turned on in other cases. A seventh transistor M7 is connected between the second electrode of the first transistor M1 and the anode electrode of the OLED. A gate electrode of the seventh transistor M7 is connected to the i-th light emission control line Ei. The seventh transistor M7 is turned off when a light emission control signal is supplied to the i-th light emission control line Ei, and turned on in other cases”).

Regarding claim 12, Wang teaches the invention of claim 9 as discussed above. Wang further teaches: wherein the inspecting current does not flow in a path corresponding to the fifth transistor, the second transistor, the sixth transistor, and the organic light-emitting diode in the inspection period (see Figs. 2 and 3; also see [0045]-[0049]).

Regarding claim 13, Wang teaches the invention of claim 7 as discussed above. Wang further teaches: wherein the pixel further includes a seventh transistor (transistor M5 in Fig. 2) including a gate terminal configured to receive the scan signal (scan line (Si-1) in Fig. 2), a first terminal configured to receive the initialization voltage (initialization power source Vint in Fig. 2), and a second terminal connected to the fourth node (node between transistors M7 and OLED in Fig. 2).

Regarding claim 14, Wang teaches the invention of claim 13 as discussed above. Wang further teaches: wherein the inspecting current does not flow in a path corresponding to the seventh transistor and the organic light-emitting diode in the inspection period (see Figs. 2 and 3; also see [0045]-[0049], [0063]-[0066]).

Regarding claim 15, Wang teaches:  A method of detecting a pixel defect for detecting a defect of a pixel ([0010]…“detecting and repairing a defective pixel”) that is connected to a first power voltage source (first power ELVDD in Fig. 2), a second power voltage source (second power ELVSS in Fig. 2), an initialization voltage source (initialization power source Vint in Fig. 2), a scan line (scan line Si in Fig. 2),an initialization control signal line ([0059]… “A third transistor M3 is connected between the first node N1 and an initialization power source Vint. A gate electrode of the third transistor M3 is connected to the (i-1)-th scan line Si-1. The third transistor M3 is turned on when a scan signal is supplied to the (i-1)-th scan line and supplies a voltage of the initialization power Vint to the first node N1”), and a data line (data line Dm in Fig. 2), the method comprising: 
turning on a plurality of transistors (see transistors M1-M7 in Fig. 2) that are connected in series between the initialization voltage source and the data line in an inspection period (see the transistors M5, M7, M1 and M4 in Fig. 2); 
detecting an inspecting current flowing in a path corresponding to the plurality of transistors using a current detector that is connected to the data line ([0050]… “the probe, which is connected to an inspection device, may sense a current of the data lines D1 to Dm and supply an inspection data signal to the data lines D1 to Dm during the inspection period”); 
Wang does not explicitly teach: determining that the pixel is a normal pixel when the inspecting current is within a reference range; and determining that the pixel is a defective pixel when the inspecting current is out of the reference range.
However, Wang teaches “The pad unit 170 includes one or more pads 172 connected to at least one of the data lines D1 to Dm. For example, the pad unit 170 may include m pads 172 respectively connected to the data lines D1 to Dm. The pads 172 detect a defect, line by line, (e.g., detect a line with a defective pixel) according to an amount of current flowing to the data lines D1 to Dm during the inspection period” ([0048]).
[0090]).

Regarding claim 16, Wang teaches the invention of claim 15 as discussed above. Wang further teaches: wherein the plurality of transistors include a driving transistor of the pixel ([0092]… “driving transistor”).

Regarding claim 17, Wang teaches the invention of claim 16 as discussed above. Wang further teaches: wherein a data signal that is applied to the data line in the inspection period has a positive voltage level (Fig. 3; [0083]… “The data driver 120 supplies an inspection data signal in synchronization with the scan signal”).

Regarding claim 19, Wang teaches the invention of claim 16 as discussed above. Wang further teaches: wherein a first power voltage provided by the first power voltage source in the inspection period has a positive voltage level (see the first power source ELVDD in Fig. 3).

Regarding claim 21, Wang teaches: A pixel (pixel 140 in Fig. 2) comprising: 
transistor M4 in Fig. 4) including a gate terminal configured to receive a scan signal (scan line Si in Fig. 2), a first terminal connected to a data line (data line Dm in Fig. 2), and a second terminal connected to a first node (node between transistors M1 and M6 in Fig. 2); 
a second transistor (transistor M1 in Fig. 2) including a gate terminal connected to a second node (first node N1 in Fig. 2), a first terminal connected to the first node (node between transistors M1 and M6 in Fig. 2), and a second terminal connected to a third node (node between transistors M1 and M7 in Fig. 2); 
a third transistor (transistor M2 in Fig. 2) including a gate terminal configured to receive the scan signal (scan line Si in Fig. 2), a first terminal connected to the third node (node between transistors M1 and M7 in Fig. 2), and a second terminal connected to the second node (first node N1 in Fig. 2); 
a fourth transistor (transistor M3 in Fig. 2) including a gate terminal configured to receive an initialization control signal (scan line Si-1 in Fig. 2), a first terminal connected to the second node (first node N1 in Fig. 2), and a second terminal configured to receive an initialization voltage (initialization power source Vint in Fig. 2); and 
a storage capacitor (storage capacitor Cst in Fig. 2) including a first terminal configured to receive a first power voltage (first power source ELVDD in Fig. 2) and a second terminal connected to the second node (first node N1 in Fig. 2), wherein the first through fourth transistors are turned on in an inspection period to form a path through which an inspecting current flows ([0050]… “the probe, which is connected to an inspection device, may sense a current of the data lines D1 to Dm and supply an inspection data signal to the data lines D1 to Dm during the inspection period”).
Wang does not explicitly teach: the pixel is determined as a normal or defective pixel based on the inspecting current.
However, Wang teaches “The pad unit 170 includes one or more pads 172 connected to at least one of the data lines D1 to Dm. For example, the pad unit 170 may include m pads 172 respectively connected to the data lines D1 to Dm. The pads 172 detect a defect, line by line, (e.g., detect a line with a defective pixel) according to an amount of current flowing to the data lines D1 to Dm during the inspection period” ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to determine that the pixel is a normal or defective pixel based on the inspecting current. By doing so, the inspection period of may be shortened, increasing production yield of large high resolution panels ([0090]).

Claims 3, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2017/0032722) in view of Takahara (U.S. 2009/0109142).
Regarding claim 3, Wang teaches the invention of claim 1 as discussed above. Wang does not explicitly teach: wherein an initialization voltage has a negative voltage level in the inspection period.
However, wherein an initialization voltage has a negative voltage level in the inspection period ([0399]… “it is taken that the initial voltage Vsst is -3.0V, and the variable range is 0.5V. Unless the current flowing through the cathode wiring 302 can be set to m.times.I1 in a range of -3.5V to -2.5V, it is taken that a defect is occurring”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Takahara to configure an initialization voltage to have a negative voltage level in the inspection period. The combination of combining these analogous arts is to grasp a degree of the defect from a size of the voltage variable range ([0398]).

Regarding claim 8, Wang teaches the invention of claim 7 as discussed above. Wang does not explicitly teach: wherein a second power voltage has a ground voltage level in the inspection period.
However, wherein a second power voltage has a ground voltage level in the inspection period ([0352]…“the pixel configuration of FIG. 3, a configuration is such that Vss is the ground (GND”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Takahara to configure a second power voltage to have a ground voltage level in the inspection period. The combination of combining these analogous arts is to grasp a degree of the defect from a size of the voltage variable range ([0398]).


However, wherein an initialization voltage provided by the initialization voltage source in the inspection period has a negative voltage level ([0399]… “it is taken that the initial voltage Vsst is -3.0V, and the variable range is 0.5V. Unless the current flowing through the cathode wiring 302 can be set to m.times.I1 in a range of -3.5V to -2.5V, it is taken that a defect is occurring”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Takahara to configure an initialization voltage provided by the initialization voltage source in the inspection period to have a negative voltage level. The combination of combining these analogous arts is to grasp a degree of the defect from a size of the voltage variable range ([0398]).

Regarding claim 20, Wang teaches the invention of claim 16 as discussed above. Wang does not explicitly teach: wherein a second power voltage provided by the second power voltage source in the inspection period has a ground voltage level.
However, wherein a second power voltage provided by the second power voltage source in the inspection period has a ground voltage level ([0352]… “the pixel configuration of FIG. 3, a configuration is such that Vss is the ground (GND”).
[0398]).

Claim 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2017/0032722) in view of Duan (U.S. 2014/0362130).
Regarding claim 5, Wang teaches the invention of claim 1 as discussed above. Wang does not explicitly teach: wherein the first through fourth transistors are p-channel metal-oxide-semiconductor (PMOS) transistors, and the turn-on voltage level is a negative voltage level.
However, Duan teaches “TFTs in the third Embodiment of the present disclosure are P-type TFTs which are all turned on at a low level and turned off at a high level, the first power supply is the positive power supply VDD, and the second power supply is the negative power supply VSS”([0098]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Duan to configure the first through fourth transistors to be p-channel metal-oxide-semiconductor (PMOS) transistors, and the turn-on voltage level to be a negative voltage level. Such a  transistors can be PMOS transistors or may be formed as NMOS transistors (Wang, [0091]).

Regarding claim 6, Wang teaches the invention of claim 1 as discussed above. Wang does not explicitly teach: wherein the first through fourth transistors are n-channel metal-oxide-semiconductor (NMOS) transistors, and the turn-on voltage level is a positive voltage level.
However, Duan teaches “all of the thin film transistors are N-type thin film transistors TFTs which are turned on at a high level and turned off at a low level, the first power supply is a negative power supply VSS, and the second power supply is a positive power supply VDD”([0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Duan to configure the first through fourth transistors to be n-channel metal-oxide-semiconductor (NMOS) transistors, and the turn-on voltage level to be a positive voltage level. Such a modification is an obvious design choice since Wang teaches the transistors can be PMOS transistors or may be formed as NMOS transistors (Wang, [0091]).

Regarding claim 10, Wang teaches the invention of claim 9 as discussed above. Wang does not explicitly teach: wherein the fifth and sixth transistors are PMOS transistors, and the turn-off voltage level is a positive voltage level.
[0098]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Duan to configure the fifth and sixth transistors to be PMOS transistors, and the turn-off voltage level to be a positive voltage level. Such a modification is an obvious design choice since Wang teaches the transistors can be PMOS transistors or may be formed as NMOS transistors (Wang, [0091]).

Regarding claim 11, Wang teaches the invention of claim 9 as discussed above. Wang does not explicitly teach: wherein the fifth and sixth transistors are NMOS transistors, and the turn-off voltage level is a negative voltage level.
However, Duan teaches “all of the thin film transistors are N-type thin film transistors TFTs which are turned on at a high level and turned off at a low level, the first power supply is a negative power supply VSS, and the second power supply is a positive power supply VDD” ([0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wang to incorporate the teaching of Duan to configure the fifth and sixth transistors to be NMOS transistors, and the turn-off voltage level to be a negative voltage level. Such a modification is an obvious design choice since Wang Wang, [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622